The plaintiff in error, hereinafter called defendant, was convicted in the county court of Garfield county on a charge of having possession of whisky with intent to sell the same, and his punishment fixed at a fine of $50 and confinement in the county jail for 30 days.
The defendant contends, first, that the evidence was insufficient to support the verdict of the jury. The state *Page 406 
introduced four witnesses who testified: That they searched the premises of Mrs. Stuart in the 2200 block on West Randolph street in Enid. That the defendant roomed there. That they found four whisky glasses on the dining room table. That in the room occupied by the defendant they found a quart of whisky on the dresser and a copper funnel. In a clothes closet in the same room they found a two-gallon stone jug with about a gallon of whisky in it. In a cave in the yard they found two kegs containing about five gallons of wine; they also found forty-eight pint bottles of beer in the cave, and in the garage they found four gallons of whisky. The defendant came while the search was being made and admitted to the officers that the liquor found in his room and the beer found belonged to him, but denied that he knew anything about the other liquor. This evidence was sufficient to support the verdict of the jury.
The defendant complains of certain instructions given by the court. An examination of the record discloses that the instructions as a whole fairly state the law and were as favorable to the defendant as the facts in the case would warrant. The evidence being sufficient to support the verdict, the errors of law complained of not being fundamental, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.